DETAILED ACTION
This office action is in response to applicant’s Pre-brief Conference request communication dated 2/5/2021. If needed, this communication is herein referred to as “The Request”. 
The Request was in response to examiner's final office action dated 11/25/2020. If needed, this office action is herein referred to as “Previous OA”.
Any citation of the instant specification is as published in US Patent Application Publication 20200273028.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Finality Withdrawn
The Request is at least partially persuasive, because of the argument concerning a plurality of digital signatures (The Request, Pgs 3-4), therefore, the finality of the Previous OA is withdrawn.

Claims’ Status
Claims 1-20 are pending and are currently being examined.

Response to Amendment
103 Rejections
As mentioned above, The Request is at least partially persuasive, because of the argument concerning a plurality of digital signatures (The Request, Pgs 3-4).
Applicant's remaining 103 arguments filed 2/5/2021 have been fully considered but they are not persuasive. See the specific applicant arguments and examiner’s responses below:

103 Argument 1:
	“Here, Hr is not a reference character because it is not used to label any component in the drawings…A person of ordinary skill in the
art having reviewed the specification would understand that Hr is an expression of H to the power of r, instead of confusing it with a reference character.” (The Request, Pgs 1-2).

103 Response 1:
	The examiner respectfully disagrees. 
Neither the MPEP nor the applicant points to a special definition of "reference character".  Here, Hr is a reference character at least because it is used to refer to, or is representative of, a sum proof. See Instant Specification ¶ 42.
Furthermore, a sum proof is taught by Maxwell, as modified, as explained in the 103 rejection below.


	“the present application and Ramachandran are nonanalogous because are in different fields of endeavor and respective inventors faced different problems. It would constitute impermissible hindsight to combine Maxwell and Ramachandran.” (The Request, Pg 2). 

103 Response 2:
	The examiner respectfully disagrees. Ramachandran is analogous art, as both the instant application and Ramachandran endeavor to securing transactional data without revealing the underlying transactional data (Ramachandran ¶ 3). See claim 1 - “wherein each of the plurality of transaction amounts is inbound or outbound relative to one of the plurality of blockchain accounts” and Instant Specification ¶ 6 - “the encryption of each of the transaction amounts at least conceals whether the one account sends or receives the one of the transaction amounts by hiding whether each of the transaction amounts is inbound or outbound to the one account.” 

103 Argument 3:
	“The expressions in Ramachandran and the present application are so different that a person of ordinary skill in the art would know that Ramachandran fails to teach a product of a sequence being a publicly known parameter to the power of a random number.” (The Request, Pg 2) 


The examiner respectfully disagrees. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

103 Argument 4:
	“Examiner alleged that Feeney cures the deficiencies of Maxwell by disclosing "zero-sum proof' at para. 82. However, Feeney merely glossed over this term in para. 82 without any explanation, let alone the specific form of sum proof required in claim 1 and discussed above. Thus, even if combining Feeney, Ramachandran, and Maxwell, the combination will not teach or suggest the above-quoted feature of claim 1.” (The Request, Pg 2)  

103 Response 4:
	The examiner respectfully disagrees. The examiner has provided a clear explanation for reasons to combine Maxwell, as modified, with Feeney. As stated below:
Maxwell, as modified, doesn’t teach/suggest that the transmitting includes transmitting the “the sum proof”. 
However, Feeney, in an analogous art of crypto-currency transaction authentication (Abstract), teaches/suggests that the transmitting includes transmitting the “the sum proof” (¶ 82 – “the first entity performs a zero-sum proof by interaction with a verifier; for instance, 
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to apply the known concept(s) of that the transmitting includes transmitting the “the sum proof”, as taught/suggested by Feeney, to further modify the system/medium/method of Maxwell, as modified, because this would lead to the predictable results of improved security of transaction information by allowing entities to prove, using the sum proof, possession of secret knowledge (Feeney Abstract and ¶ 82).
 	Furthermore, the applicant fails to provide a clear reason as to why such combination is nonobvious.

103 Argument 5:
 “concealing transaction amount does not constitute concealing "whether each of the plurality of transaction amounts is inbound or outbound" of claim 1.” (The Request, Pg  4)

103 Response 5:
	The examiner respectfully disagrees. Because the transaction amounts are encrypted in Maxwell, no information can be known from seeing the encryption, including for example, it is inbound (e.g., positive value) or outbound (e.g., negative 

103 Argument 6:
	“Further, there is no motivation to modify/combine the cited references, because (1) Maxwell never contemplates the privacy issue of inbound/outbound transactions and only concerns with hiding the transaction amount (see para. 3, 29) and (2) Maxwell merely concerns with steps of the sender, what data the sender should come about and store to the blockchain for the recipient to retrieve and verify, which is different from the issue of protecting privacy in inbound/outbound information while allowing public verification of the transaction.” (The Request, Pg 4) 

103 Response 6:
	The examiner respectfully disagrees. A motivation to combine the references has been provided for every combination. See 103 rejection below.


	‘Maxwell teaches away from the above by disclosing performing verification after the transaction is added to the blockchain. For example, Fig. 4 and para. 29 of Maxwell cited by Examiner discloses that transaction verification is performed after retrieving data at step 410 from a block of the blockchain. Thus, Maxwell cannot possibly teach adding the verified unexecuted transactions to a blockchain, where the verification is performed before the transaction is added to the blockchain and performed without receiving information of whether each of the plurality of transaction amounts is inbound or outbound… (i) Maxwell only discloses retrieving "transacted" data from the blockchain for verification, See Maxwell at 7 ("the amount transacted on the blockchain ledger may be decrypted (e.g., by a recipient of the amount transacted) by first retrieving the block from the blockchain"). Maxwell is silent about adding a verified transaction to the blockchain. (ii) Examiner appeared to modify Maxwell with Thompson without citing Thompson in rejecting claim 1. Thompson is prior art only to the extent of what is disclosed in its priority Provisional application No. 62/733,589, filed on Sep. 19, 2018. Even if assuming that para. 37 of Thompson has support in the Provisional application, Thompson does not cure the deficiencies in Maxwell. Thompson merely describes the conventional block generation process and is silent regarding retrieving data from the blockchain and adding the verified data back to the blockchain. Thus, Maxwell and Thompson are just different inventions, and Thompson does not makeup what is not disclosed in Maxwell.’ (The Request, Pgs 4-5) 


The examiner respectfully disagrees. 
A reference may be said to teach away when a person of ordinary skill, upon reading the reference...would be led in a direction divergent from the path that was taken by the applicant." See In re Haruna, 249 F.3d 1327, 58USPQ2d 1517 (Fed. Cir. 2001). MPEP 1504.03.III.
By alleging that the reference teaches away from the concept of “adding the verified…transactions to a blockchain, where the verification is performed before the transaction is added to the blockchain”, the applicant alleges that Maxwell proposes adding unverified blocks to a blockchain. Such is a gross misapplication/misinterpretation of Maxwell.
Although cursory review of some of the wording in Maxwell’s specification might lead to confusion, it would have been sufficiently clear to a person having ordinary skill in the art would understand that the disclosure of Maxwell does not intend to change fact that in blockchain transactions verifications occur before adding new blocks to the blockchain, and that the above mentioned retrieval of transaction information from a blockchain, should only be interpreted as the process of accessing, by the blockchain node(s), information that was “published”/“broadcasted” to the blockchain network “for verification purposes”, necessarily “before verification” (as typically occurs in blockchain networks). 
Although ¶ 29 of Maxwell describes: “Returning to FIG. 1, the encrypted input value, the encrypted output value, and the encrypted rangeproofs may be stored in a block at step 160. The block may then be published on a blockchain, where it may be 
Furthermore, there is no attempt by the examiner to further modify Maxwell with Thompson. Thompson was mentioned in the examiner’s response to arguments and is prior art not relied upon. In reality, the concept of adding blocks to a blockchain only after a network has reached consensus (agreed/verified) is so well-understood, that it should not necessitate any evidence at all. However, because the applicant seems to attack this fact, this fact is also evident in Baset (US Patent Application Publication 20190303621). See ¶ 21 – “Conventionally, a blockchain peer only modifies a distributed ledger by appending or otherwise committing a new data block to an existing chain of blocks when a plurality of nodes implementing the distributed ledger reach a consensus on the new block”. Furthermore, there is support for such fact in Provisional application No. 62/733,589  (¶ 37).


103 Argument 8:
	The applicant also relies on the 103 arguments above to further allege the patentability of claim(s) 1 and/or remaining claim(s). (The Request, Pgs 2-5).

103 Response 8:
	The examiner respectfully disagrees at least for the same reasons provided in the above 103 responses and/or in the below 103 rejection section.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-9 and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maxwell (US Patent Application Publication 20160358165) in view of Ramachandran (US Patent Application Publication 20160078431) and further in view of Imoto (US Patent Application Publication 20200097958), Feeney (US Patent Application Publication 20160162897) and Agrawal (US Patent Application Publication 20190164153).

	As per claims 1, 7 and 15, Maxwell teaches/suggests an information protection system (and respective storage medium and method) comprising a first blockchain node and one or more blockchain second nodes, 
wherein: the first blockchain node is configured to:
	receive a plurality of transaction amounts of one or more unexecuted transactions among a plurality of blockchain accounts that are on a blockchain computer network, wherein each of the plurality of transaction amounts is inbound or outbound relative to one of the plurality of blockchain accounts (Abstract. Also see ¶¶ 22&29);
	encrypt, according to a homomorphic encryption process, each of the plurality of transaction amounts, wherein the encryption of each of the plurality of transaction amounts at least conceals whether each of the plurality of transaction amounts is inbound or outbound (Abstract. Also see ¶ 20, homomorphic and ¶ 3, amounts concealed);
	generate a sum proof […] comprising the plurality of encrypted transaction amounts […], and the sum proof at least indicates that the plurality of transaction amounts are balanced (¶ 29; also ¶¶ 20&23); 
[…]; and 

	the one or more second blockchain nodes are configured to 
verify the one or more unexecuted transactions based on the plurality of encrypted transaction amounts […] and the sum proof without receiving information of whether each of the plurality of transaction amounts is inbound or outbound (FIG. 4 and ¶ 29);
	and the first blockchain node and the one or more second blockchain nodes are configured to:
	add the verified one or more unexecuted transactions to a blockchain on the blockchain computer network (¶ 4); and 
update the blockchain by adding the plurality of encrypted transaction amounts correspondingly to a plurality of balances of the plurality of blockchain accounts […] (¶ 29, account balances are necessarily updated since the transaction amounts are transaction amounts referred to as “transacted”. Also see ¶¶ 3-5, 7, 9, 18-19, 24-26). 
Maxwell doesn’t teach/suggest that the sum proof shows “a product of a sequence” and that the proof is that is “Hr, wherein H is a publicly known parameter, r is a random number”.
However, Ramachandran, in an analogous art of securely retrieving aggregated transactional data from a transaction data provider without revealing a set of queried device identifiers and/or the underlying transactional data (¶ 3), teaches/suggests the r, wherein H is a publicly known parameter, r is a random number” (¶ 39 – “additive homomorphic encryption, including that permitting computations to be carried out on the ciphertext or transaction values that, when decrypted, results in the underlying plaintext or values being added together”, and ¶ 41 – “encrypted data, such as E(x), can be combined with other encrypted data, such as E(y), via multiplication such that the resulting encrypted data adds the values x+y when decrypted, that is, E(x).times.E(y)=E(x+y). The encrypted data may be generated using the public key [‘publicly known parameter’] for the additive homomorphic algorithm, and to recover the added value of x+y, the private key of the additive homomorphic algorithm is used”, ¶ 20 – “the corresponding encrypted sum of the transaction value and the corresponding randomized value are multiplied together to result in an encrypted sum of transaction values and randomized values” [e.g., random number “r”], ¶¶ 20, 39 and 41). 
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to apply the known concept(s) of that the sum proof shows “a product of a sequence” and that the proof is that is “Hr, wherein H is a publicly known parameter, r is a random number”, as taught/suggested by Ramachandran, to modify the system/medium/method of Maxwell, because this would lead to the predictable results of a more secure transaction, which allows for the protection of transaction values using a known homomorphic algorithm while checking that the sums add up to zero (see Ramachandran ¶ 3 and Maxwell ¶¶ 20, 23 and 29). Further concerning the claim language used above, the applicant is advised that the use of reference characters is to be considered as having no effect on the scope of the Hr is a reference character at least in that it refers to, or is representative of, a sum proof.
Maxwell, as modified, doesn’t teach/suggest “obtain a plurality of digital signatures by obtaining a digital signature from each of the plurality of accounts, wherein the digital signature indicates an approval of a combination comprising at least the plurality of encrypted transaction amounts associated with the plurality of accounts and the sum proof” and that the transmitting includes transmitting “the plurality of digital signatures” and the verifying includes verifying “the plurality of digital signatures”. 
However, Imoto, in an analogous art of cryptocurrency information processing system using a blockchain (¶ 1), teaches/suggests the concept(s) of “obtain a plurality of digital signatures by obtaining a digital signature from each of the plurality of accounts, wherein the digital signature indicates an approval of a combination comprising at least the plurality of encrypted transaction amounts associated with the plurality of accounts and the sum proof” and that the transmitting includes transmitting “the plurality of digital signatures” and the verifying includes verifying “the plurality of digital signatures” (¶ 95 – “Conventionally, what is called a multi-sig (multi-signature) scheme has been used as a scheme of validating transactions of cryptocurrency on a blockchain on the basis of a plurality of signatures”).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to apply the known concept(s) of “obtain a plurality of digital signatures by obtaining a digital signature from each of the plurality of accounts, wherein the digital signature indicates an approval of a combination comprising at least the plurality of encrypted transaction amounts Imoto, to further modify the system/medium/method of Maxwell, as modified, because this would lead to the predictable results of improved security/non-repudiation of the blockchain transaction.
Maxwell, as modified, doesn’t teach/suggest that the transmitting includes transmitting the “the sum proof”. 
However, Feeney, in an analogous art of crypto-currency transaction authentication (Abstract), teaches/suggests that the transmitting includes transmitting the “the sum proof” (¶ 82 – “the first entity performs a zero-sum proof by interaction with a verifier; for instance, the verifier may wish the first entity to provide zero-sum proof of possession of secret knowledge. …the verifier may be able to prove that the first entity, and not an imposter, provided the outputs”). 
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to apply the known concept(s) of that the transmitting includes transmitting the “the sum proof”, as taught/suggested by Feeney, to further modify the system/medium/method of Maxwell, as modified, because this would lead to the predictable results of improved security of transaction information by allowing entities to prove, using the sum proof, possession of secret knowledge (Feeney Abstract and ¶ 82).
Maxwell, as modified, doesn’t teach/suggest that the updated balances are for account “that are encrypted according to the homomorphic encryption process”. 
Agrawal, in an analogous art of techniques for implementing confidential and anonymous token transfer in a blockchain system (Abstract and ¶ 4), teaches/suggests the concept(s) of that the updated balances are for account “that are encrypted according to the homomorphic encryption process” (protecting a cryptocurrency balance by using homomorphic encryption, ¶ 86). 
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to apply the known concept(s) of that the updated balances are for account “that are encrypted according to the homomorphic encryption process”, as taught/suggested by Agrawal, to further modify the system/medium/method of Maxwell, as modified, because this would lead to the predictable results of increased security of the cryptocurrency balances (Agrawal ¶ 86. Also see ¶ 87; Maxwell, ¶¶ 17 and 31 – blockchain addresses necessarily include balances).
Further concerning claims 7 and 15, Maxwell, as modified, also teaches/suggests “storing, over the blockchain computer network, the plurality of encrypted transaction amounts and the sum proof to a blockchain on the blockchain computer network” (Maxwell ¶ 29 – “the encrypted input value, the encrypted output value, and the encrypted rangeproofs may be stored in a block at step 160. The block may then be published on a blockchain, where it may be subsequently verified”. Also see ¶¶ 5 and 30) 

	As per claim 2, Maxwell, as modified, teaches/suggests the system of claim 1 (and respective storage medium of claim 7 and method of claim 15), wherein:
Agrawal ¶ 86); and 
the one or more second blockchain nodes are configured to update the current balance based on a corresponding encrypted transaction amount without receiving information of whether each of the plurality of transaction amounts is inbound or outbound (Agrawal ¶ 86). 

	As per claim 4, Maxwell, as modified, teaches/suggests the system of claim 3, wherein: 
the first blockchain node and the one or more second blockchain nodes are configured to add the verified one or more unexecuted transactions comprising the plurality of encrypted transaction amounts, the sum proof, the plurality of range proofs, and the plurality of digital signatures corresponding to the plurality of blockchain accounts to the blockchain on the blockchain computer network (Maxwell ¶¶ 4 & 29 and see modification above by Imoto).

	As per claims 5 and 13, Maxwell, as modified, teaches/suggests the system of claim 1 (and respective storage medium of claim 7), wherein two or more of the plurality of transaction amounts are inbound or outbound relative to a same blockchain account (Maxwell, ¶ 31, receivers/senders necessarily tied to a blockchain address, or account; Maxwell ¶ 15, user blockchain addresses). 

	As per claims 6 and 14, Maxwell, as modified, teaches/suggests the system of claim 1 (and respective storage medium of claim 7), wherein the homomorphic encryption process is based on a Pedersen Commitment scheme (Maxwell ¶ 20). 

	As per claims 8 and 16, Maxwell, as modified, teaches/suggests the non-transitory computer-readable storage medium of claim 7 (and respective method of claim 15), 
wherein storing the plurality of encrypted transaction amounts, the plurality of digital signatures, and the sum proof to the blockchain comprises transmitting the plurality of encrypted transaction amounts and the sum proof to one or more blockchain nodes of the blockchain computer network for the one or more blockchain nodes to (1) verify the one or more unexecuted transactions without receiving information of whether each of the plurality of transaction amounts is inbound or outbound (Maxwell, ¶¶ 3 and 25, amounts are concealed, and there is nothing else shared about the amounts, except that their sum has to add to zero, see Abstract; for “the plurality of digital signatures” see modification by Maxwell in claim 7). 
Maxwell, as modified, doesn’t teach/suggest “add verified transactions corresponding to the plurality of encrypted transaction amounts to the blockchain”. 
However, Agrawal, mentioned above, teaches/suggests “add verified transactions corresponding to the plurality of encrypted transaction amounts to the 
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to apply the known concept(s) of “add verified transactions corresponding to the plurality of encrypted transaction amounts to the blockchain”, as taught/suggested by Agrawal, to further modify the medium/method of Maxwell, as modified, because this would lead to the predictable results of recording verification of transactions to the blockchain.

	As per claims 9 and 17, Maxwell, as modified, teaches/suggests the non-transitory computer-readable storage medium of claim 7 (and respective method of claim 15), wherein:
	updated balances of the plurality of blockchain accounts remain encrypted based on homomorphic encryption process and hide away whether each of the plurality of transaction amounts is inbound or outbound (¶¶ 25 & 29, amounts are hidden; ¶¶ 31, coins transferred to, so balances necessarily updated. For “remain encrypted based on homomorphic encryption process”, Agrawal ¶ 86, see above modification for claims 7 and 15).

Claims 3, 10-12 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maxwell (US Patent Application Publication 20160358165) in view of Ramachandran (US Patent Application Publication 20160078431) and further in view of Imoto (US Patent Application Publication 20200097958), Feeney (US Patent Application Publication 20160162897) and Agrawal (US Patent Application Publication  as applied to claims 1, 7 and 15 above, and further in view of Wu (US Patent Application Publication 20200028693).

As per claims 3, 10 and 18, Maxwell, as modified, teaches/suggests the system of claim 1 (and respective storage medium of claim 7 and method of claim 15), wherein:
	the first blockchain node is configured to, before transmitting the plurality of encrypted transaction amounts and the sum proof to the one or more second blockchain nodes of the blockchain computer network, obtain a plurality of range proofs respectively for the plurality of blockchain accounts […] (Maxwell FIG. 1:140 and ¶ 25). 
Maxwell, as modified, doesn’t teach/suggest “the plurality of range proofs at least indicating that each blockchain account corresponding to an outbound transaction amount has sufficient asset for a corresponding outbound transaction”. 
However, Wu, in an analogous art of blockchain transaction using homomorphic encryption (¶¶ 17 and 50), teaches/suggests the concept(s) of “the plurality of range proofs at least indicating that each blockchain account corresponding to an outbound transaction amount has sufficient asset for a corresponding outbound transaction” (using a range proof to verify that a submitter of cryptocurrency has a sufficient account balance, ¶ 17).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to apply the known concept(s) of “the plurality of range proofs at least indicating that each blockchain account corresponding to an outbound transaction amount has sufficient asset for a Wu, to further modify the system/medium/method of Maxwell, as modified, because this would lead to the predictable results of a more reliable system/medium/method that ensures sufficient funds are available for a transaction.

As per claims 11 and 19, Maxwell, as modified, teaches/suggests the non-transitory computer-readable storage medium of claim 10 (and respective method of claim 18) , wherein: 
the plurality of digital signatures respectively corresponding to the plurality of blockchain accounts each certify a combination of the plurality of encrypted transaction amounts, the plurality of range proofs, and the sum proof (Imoto ¶ 95; Maxwell ¶¶ 4 & 29);
	and storing the plurality of encrypted transaction amounts and the sum proof to the blockchain comprises storing the plurality of encrypted transaction amounts, the sum proof, the plurality of range proofs, and the plurality of digital signatures to the blockchain (Maxwell ¶¶ 4 & 29; and see above modification by Imoto for plurality of signatures). 

	As per claims 12 and 20, Maxwell, as modified, teaches/suggests the non-transitory computer-readable storage medium of claim 11 (and respective method of claim 19), wherein storing the plurality of encrypted transaction amounts, the sum proof, the plurality of range proofs, and the plurality of digital signatures to the blockchain comprises:
Maxwell FIG 4, ¶¶ 5, 12, 25-26, 29-31 and Feeney ¶ 82, Imoto ¶ 95). 

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Below is a list of these references, including why they are pertinent:
Thompson (US Patent Application Publication 20200150994, ¶ 37) and Baset (US Patent Application Publication 20190303621, ¶ 21), pertinent because they teach that it is known that new blocks are added to blockchains only after consensus/verification.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL S MERCADO whose telephone number is (408)918-7537.  The examiner can normally be reached on Mon-Fri 8am-5pm (Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Gabriel Mercado/Examiner, Art Unit 3685                                                                                                                                                                                                        
/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685